Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMATION CONCERNING RESPONSES
Allowable Subject Matter

Claims 37-47 and 51-56 are allowed:
The following is an examiner’s statement of reason for allowance: Applicant's arguments filed on February 1, 2022, in response to the office action mailed on October 6, 2021, have been fully considered and are persuasive. In particular, none of the prior arts of record discloses, alone or in combination, a communication apparatus/system including a communication controller having a host-side communication interface for communicating with a host and a plurality of slave-side communication interfaces (apparatus/system directly connects a host to a plurality of devices), each slave-side communication interface having a plurality of electrical pins that are configurable to define a communication port that implements a selected communication protocol thereon (each slave-side communication interface is hardwired to a particular protocol), and each pin further being in electrical communication with a slave socket having a predetermined layout (wherein the hardwired arrangement of the slave socket can differ between each socket according to protocol/format), wherein each slave socket is configured to removably receive a protocol adapter that corresponds to the selected communication protocol, the protocol adapter being configured to facilitate communication between an external slave device and the defined communication port, wherein a footprint of each slave socket is configured to at least partially correspond to the layout of the protocol adapter, such that the protocol adapter is interchangeable between at least a subset of the slave sockets (despite the hardwired arrangement differences between each slave socket, a protocol adaptor can still be connected/inserted into various slave sockets).
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement dated June 14, 2022, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
RELEVENT ART CITED BY THE EXAMINER

The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach device sockets/connections:
U.S. PATENT NUMBERS:
2006/0015673 A1 – [FIG. 5]
2006/0294272 A1 – [FIG. 5A]
2009/0257754 A1
2009/0271556 A1
2014/0075069 A1 – switches determine pin arrangement as opposed to a hardwired arrangement [FIG. 3]
2015/0370751 A1 – CONNP to CONNH [FIG. 1]
5,854,904 – [FIG. 6]
7,814,255 B1 – first connector 111 with first to second signal pin 105-106 [FIG. 1]
7,865,629 B1 – [Abstract, FIG. 4]
7,956,618 B2 – [FIG. 3B]
8,634,304 B2 – [FIG. 4]
9,047,222
CONCLUDING REMARKS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY W YU/Examiner, Art Unit 2181                                                                                                                                                                                                        June 17, 2022

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181